Citation Nr: 0501486	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-12 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as due to in-service exposure to herbicides.  

2.  Entitlement to service connection for a sinus disability 
manifested by polyps, claimed as due to in-service exposure 
to herbicides.  

3.  Entitlement to service connection for a nasal disorder 
manifested by a deviated septum, claimed as due to in-service 
exposure to herbicides.  

4.  Entitlement to service connection for an immune system 
disability, including a thyroid disorder, claimed as due to 
in-service exposure to herbicides.  

5.  Entitlement to service connection for hearing loss, 
claimed as due to in-service exposure to herbicides.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1965 
to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in No. 
Little Rock, Arkansas, which did not reopen claims for 
service connection for hypertension, sinus polyps, deviated 
nasal septum, a diseased thyroid, an auto-immune disorder, 
and hearing loss.  

At the hearing before a hearing officer at the RO in August 
2002, the veteran testified that his immune system problems 
and his thyroid pathology are the same.  Hearing transcript 
(T.) at 7-8.  According to the veteran's testimony, he agreed 
that the issues with regard to these purported disabilities 
should be combined.  T. at 8.  Consequently, although the 
thyroid and auto-immune claims continued to be listed 
separately, the Board finds that the issue with regard to the 
veteran's immune system and thyroid condition is correctly 
stated as listed on the title page of this decision and is 
appropriately addressed as discussed in the following remand.  

Previously, in rating decisions dated in January and February 
1997, the RO in Cleveland, Ohio denied service connection for 
hypertension, sinus polyps, deviated nasal septum, a diseased 
thyroid, an autoimmune disorder, and hearing loss.  The RO 
denied these claims without consideration of the pertinent 
Agent Orange laws and regulations.  Following receipt of 
notification of these decisions, the veteran did not file a 
notice of disagreement with the denial of the claims.  
Consequently, these determinations are final.  38 U.S.C.A. 
§ 7105 (West 1994); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (1997); currently 38 U.S.C.A. § 7105 (West 2002) and 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2004).  

Throughout the current appeal, the veteran has asserted that 
he developed hypertension, a sinus disability manifested by 
polyps, a nasal disorder manifested by a deviated septum, a 
thyroid disorder, an immune system disorder, and hearing loss 
as a result of in-service exposure to herbicides.  See, e.g., 
T. at 1-2, 7, 11.  As this matter was not considered by the 
Cleveland RO at the time of the February 1997 rating actions, 
the Board finds that the issues currently on appeal are 
correctly stated as listed on the title page of this decision 
and are appropriately addressed as discussed in the following 
remand.  

Additionally, in a statement received at the RO in August 
2003, the veteran raised the issues of entitlement to service 
connection for subacute peripheral neuropathy and for sleep 
apnea.  These claims are not inextricably intertwined with 
the current appeal and are, therefore, referred to the RO for 
appropriate action.  

The current appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

Under the provisions of 38 C.F.R. § 3.309(e), if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the diseases set forth in 38 C.F.R. 
§ 3.309(e) shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  These diseases include chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes), Hodgkin's disease, multiple myeloma, 
Non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (including cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  The term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  See, 38 C.F.R. § 3.309(e), Note 2 (2004).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (1999) (emphasis added).  

Notwithstanding the foregoing, however, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  Further, the United States Court of Appeals for 
Veterans Claims (Court) has held that where the issue 
involves medical causation, competent medical evidence is 
required to support the claim.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Court has specifically held that the provisions of Combee 
are applicable in cases involving Agent Orange exposure.  
McCartt v. West, 12 Vet. App. 164, 167 (1999).  

According to 38 C.F.R. § 3.307(a)(6)(iii), a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam 
during the Vietnam era.  Id.  See also McCartt, at 168.  

Pertinent regulations also indicate that service in Vietnam 
includes service in the waters offshore or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii) & 
3.313(a) (2004).  Throughout the current appeal in the 
present case, the veteran has contended that, while he served 
aboard a Navy vessel offshore of Vietnam, he occasionally 
went ashore into that country.  See, e.g., T. at 2, 11-14.  
In support of this assertion, the veteran submitted lay 
statements, dated in April 2003, from two fellow servicemen 
who attested that the veteran, along with other military 
personnel, went on land in Vietnam on several occasions.  
Review of the claims folder indicates that the RO has denied 
the veteran's claims on the basis that the evidence of record 
only demonstrates that he served aboard a naval ship in the 
waters offshore of Vietnam and that no competent evidence has 
been obtained which confirms that he left the vessel and went 
ashore in Vietnam.  

In this regard, the Board notes that, in October 2002, the 
United States Navy verified that the veteran served aboard 
the USS Maury (AGS-16) in the Vietnam waters from April 20, 
1966 to May 11, 1966; from June 3, 1966 to June 12, 1966; 
from March 12, 1967 to April 10, 1967; from April 26, 1967 to 
May 29, 1967; from June 21, 1967 to July 19, 1967; from 
August 3, 1967 to August 27, 1967; from April 3, 1968 to 
(illegible) 20th, 1968; from June 5, 1968 to July 1, 1968; 
from July 7, 1968 to August 15, 1968; and from August 26, 
1968 to September 9, 1968.  Significantly, however, the 
October 2002 document does not include any statement as to 
whether the veteran, when he served aboard the USS Maury 
during these dates, went ashore in Vietnam.  Furthermore, the 
only service personnel record included in the claims folder 
is a copy of the DD 214N, Armed Forces Of The United States 
Report Of Transfer Or Discharge, which notes the veteran's 
active service with the United States Navy aboard the USS 
Maury (AGS 16) as a radio operator in the mid- to late- 
1960s.  No attempt appears to have been made to obtain any 
additional service personnel records or to verify, through 
appropriate sources, whether the veteran went ashore in 
Vietnam.  Consequently, the Board concludes that a remand of 
the veteran's Agent Orange claims is necessary to accord the 
RO an opportunity to procure any such available documents and 
verification.  

Moreover, in an April 2002 letter, a private physician stated 
that he has intermittently treated the veteran since 1986.  
In this document, the doctor noted that the veteran has 
hypertension, sinusitis, a nasal disorder manifested by 
polyps, a thyroid and immune system disorder characterized as 
hypothyroidism, and hearing loss.  In addition, the physician 
expressed his opinion that the veteran's hypertension, 
sinusitis, nasal disorder manifested by polyps, and 
hypothyroidism are the result of his in-service exposure to 
dioxin.  

Importantly, however, this doctor does not appear to have had 
access to, and an opportunity to review, the veteran's 
in-service, and post-service, medical records.  Furthermore, 
a complete and thorough review of the claims folder indicates 
that the veteran has not been accorded VA examinations of his 
purported disabilities.  On remand, therefore, the veteran 
should be given the opportunity to undergo pertinent VA 
examinations to determine the nature, extent, and etiology of 
his hypertension, sinusitis, nasal disorder manifested by 
polyps, and hypothyroidism.  

Also in the April 2002 letter, the private physician 
expressed his opinion that the veteran's progressive hearing 
loss is a side effect of his hypothyroidism.  Although 
service connection is not now in effect for any disability, 
this statement potentially raises the issue of entitlement to 
service connection for hearing loss, asserted to be secondary 
to service-connected disability(ies).  In view of the issues 
currently on appeal, the Board finds that this secondary 
service connection issue must be adjudicated by the RO.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  


Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
provide a list (including dates and 
locations) of all VA and private health 
care providers who treated him for 
hypertension, hearing loss, or sinus, 
nasal or thyroid (and immune system) 
problems since his separation from 
service in August 1969.  The Board is 
particularly interested in records of 
private treatment that the veteran has 
received from Dr. George L. Connors since 
1986.  After furnishing the veteran the 
appropriate release forms where 
necessary, the RO should obtain legible 
copies of the complete clinical records 
from each health care provider identified 
by the veteran.  All available reports 
not previously obtained should be 
associated with the veteran's claims 
folder.  

2.  The RO should also verify whether the 
veteran had duty or visitation in Vietnam 
on the various occasions between April 
1966 and September 1968 when the veteran 
served aboard the USS Maury (AGS-16) 
offshore from Vietnam.  For example, this 
might include information from the 
veteran's service personnel records or 
from ship logs. Any negative responses 
should be included in the claims folder.  

3.  If it is verified that the veteran 
had duty or visitation in Vietnam, the RO 
should schedule the veteran for 
examinations to determine the nature, 
extent, and etiology of any hypertension, 
sinusitis, nasal disorder manifested by 
polyps, thyroid and immune system 
disorder (to include hypothyroidism), and 
hearing loss that he may have.  The 
claims folder must be made available to 
the examiners in conjunction with the 
examinations.  Any testing deemed 
necessary, including X-rays, should be 
performed.   
 
The examiners should obtain from the 
veteran his detailed clinical history.  
All pertinent pathology found on 
examination should be noted in the 
reports.  The examiners should express 
opinions as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any diagnosed 
hypertension, sinusitis, nasal polyps, 
thyroid and/or immune system disorder (to 
include hypothyroidism), and hearing loss 
found on examination is associated with 
the veteran's in-service exposure to 
herbicides.  With regard to any hearing 
loss found on examination, the examiner 
should also express an opinion as to 
whether it is at least as likely as not 
that any such diagnosed disorder is in 
any way related to, or caused by, any 
diagnosed thyroid and immune system 
disorder (to include hypothyroidism) 
found on examination.  

4.  The RO should then readjudicate the 
issues of entitlement to service 
connection for hypertension, a sinus 
disability manifested by polyps, a nasal 
disorder manifested by a deviated septum, 
a thyroid and immune system disorder, and 
hearing loss, all asserted to be 
secondary to in-service exposure to 
herbicides.  The RO should also discuss 
whether service connection for hearing 
loss might be granted on the basis that 
such disability is secondary to a 
service-connected disability.  If the 
decisions remain in any way adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including the 
appropriate regulations concerning 
secondary service connection.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



